DETAILED ACTION
Reasons for Allowance and Claim Interpretation
The following is the examiner’s statement of reasons for allowance:
The prior art references of record do not sufficiently describe or illustrate the claimed linear decoating regions with alternative optically transparent and electrode zones. Although the cited references generally describe most of these recited features, the examiner concludes that there is inadequate justification to combine the various features and also that combination of these features may not necessarily yield the particular orientation of regions as recited in instant claim 1.
Further search and review of the prior art did not reveal any embodiments thereof or motivations to modify in such ways.
The examiner also notes the following broadest reasonable interpretation of claim language consistent with the applicant’s specification: 
The phrase “wherein the electrode zones . . . extend parallel to the patterning zones in an x-direction” is understood to mean that both the electrode zones and the patterning zones extend along in the same direction, and the x-direction is interpreted according to the meaning consistent with the specification’s Figure 2 that illustrates that the x-direction is intended to mean a direction perpendicular to an extensional dimension (the longest dimension) of each of the solar cell strings.
The phrase “wherein the electrode zones bridge a dimension of the at least one linear decoating region” is understood to mean that each electrode zone includes a component that extends entirely across or through space defined by the linear decoating region.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY - FRIDAY, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721